DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 12/01/2021 has been entered.
Claims 6-10 are pending. Claims 6-10 are rejected.

Response to Arguments
Applicant's arguments filed on 12/01/2021 have been fully considered but they are not persuasive.  
Regarding the rejection of claim 6, Applicant argues Huang does not disclose a terminal receives, by higher layer signaling, at least one parameter set each including information related to a frequency resource, and controls frequency hopping based on the information related to the frequency resource determined based on downlink control information and the parameter set. Page 8, Remarks.  
Examiner respectfully disagrees.  
Huang states:
“[0069] In a second aspect, signaling may be used to enable or disable variable intra-slot control channel frequency hopping. The signaling may be performed on some predetermined schedule in some examples. In the second aspect, base station-signaling may be used to enable or disable intra-slot long PUCCH hopping. For example, RRC signaling may be used to enable or disable intra-slot long PUCCH hopping. Unlike the first aspect above, signaling is needed in the second aspect. However, the second aspect may allow for changing the threshold used to determine whether to enable or disable intra-slot long PUCCH hopping, unlike the first aspect, which may have a fixed threshold.
	

A base station may use DCI to disable or enable intra-slot long PUCCH hopping. Unlike the first aspect above, signaling is needed for the third aspect (e.g., similar to the second aspect). Accordingly, like the second aspect above, using the third aspect, it may be possible to change the threshold used to determine whether to enable or disable intra-slot long PUCCH hopping, unlike the first aspect which may have a fixed threshold. The third aspect may allow for more rapid changes to the threshold as compared to the second aspect discussed above because dynamic signaling may be performed more often or when needed as compared to signaling that may be performed only on a set schedule. The second aspect discussed above, however, may devote fewer bits to transmitting threshold information because the threshold information may be transmitted less often in the second aspect as compared to the third aspect.”  (emphasis added)

	
	Accordingly, Huang discloses using RRC signaling to enable/disable intra-slot PUCCH hopping, and this information may be received by DCI (downlink control information, the signaling for enabling/disabling intra-slot PUCCH hopping described by Huang teaches 1) information related to a frequency resource received by higher layer signaling; and 2) controlling frequency hopping based on the information related to the frequency resource determined based on downlink control information.  
Furthermore, because the claimed parameter set includes the information related to a frequency resource; and Huang teaches controlling frequency hopping based on the information related to the frequency resource determined based on downlink control information as discussed above, by the broadest reasonable interpretation, Huang also teaches controlling frequency hopping based on the parameter set. 
Based on the reasoning above,  Huang discloses the claimed features that a terminal receives, by higher layer signaling, at least one parameter set each including information related to a frequency resource, and controls frequency hopping based on the information related to the frequency resource determined based on downlink control information and the parameter set.

	Claim Rejections - 35 USC § 102
s 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2018/0323932 A1).
Regarding claim 6:
Huang discloses a terminal (Fig. 3, 350) comprising: 
a receiver (Fig. 3, 356) that receives, by higher layer signaling, at least one parameter set each including information related to a frequency resource to which an uplink control channel is to be mapped (Para. [0069], “…RRC signaling may be used to enable or disable intra-slot long PUCCH hopping”);  
a processor (Fig. 3, 359) that controls frequency hopping of the uplink control channel in each slot, based on the information related to the frequency resource determined based on downlink control information and the parameter set (Para. [0069]-[0070]);  and 
a transmitter (Fig. 3, 368) that transmits the uplink control channel. 
 	Regarding claim 7:
Huang further discloses wherein the information related to the frequency resource (i.e. enabling/disabling of intra-slot long PUCCH hopping) includes information related to a first-hop frequency resource and information related to second and subsequent-hop frequency resources (Para. [0072], “Intra-slot hopping may include individual PUCCHs hopping between frequencies within a set of frequencies used for the PUCCHs”).
 	Regarding claim 8:
Huang further discloses wherein when the uplink control channel is transmitted over a plurality of slots, the control section controls the frequency hopping of the uplink control channel in each slot based on information indicating which is applied between frequency hopping in each slot and frequency hopping over the plurality of slots (Para. [0073], “... regardless of whether intra-slot hopping may be turned on or off, inter-slot hopping may be turned on or off independently by a base station … inter-slot hopping may be turned on or off independently by a base station. Inter-slot hopping may be turned on or off via RRC signaling or DCI dynamic signaling … When intra-slot hopping is turned off, inter-slot hopping may still be turned on (or off). Inter-slot hopping may be turned on (or off), e.g., by the base station, via RRC signaling or DCI dynamic signaling.”)
 	Regarding claim 9:
Huang further discloses wherein when the uplink control channel is transmitted over a plurality of slots, the control section controls the frequency hopping of the uplink control channel in each slot based on information indicating which is applied between frequency hopping in each slot and frequency hopping over the plurality of slots (Para. [0073], “... regardless of whether intra-slot hopping may be turned on or off, inter-slot hopping may be turned on or off independently by a base station … inter-slot hopping may be turned on or off independently by a base station. Inter-slot hopping may be turned on or off via RRC signaling or DCI dynamic signaling … When intra-slot hopping is turned off, inter-slot hopping may still be turned on (or off). Inter-slot hopping may be turned on (or off), e.g., by the base station, via RRC signaling or DCI dynamic signaling.”)
 	Regarding claim 10:
Huang discloses a radio communication method for a terminal, comprising: receiving, by higher layer signaling, at least one parameter set each including information related to a frequency resource to which an uplink control channel is to be mapped;  controlling frequency hopping of the uplink control channel in each slot, based on the information related to the frequency resource determined based on downlink control information and the parameter set;  and transmitting the uplink control channel.  Claim 6 contains similar subject elements. The same rejection applies to claim 10.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BO HUI A ZHU/Primary Examiner, Art Unit 2465